 In the Matter of THE TEXAS COMPANY, PORT NECHES REFINERYandOIL WORKERS INTERNATIONAL UNION, LOCAL No. 228, AFFILIATED WITHTHE C. I. O.Case No. R-0173-Decided February14, 1941Jurisdiction:oil refining industry.Investigation and Certification of Representatives:existence of question : refusalto accord union recognition ; elections necessary.Units Appropriate for Collective Bargaining:single or separate units compris-ing: (1) all employees including certain subforemen, but excluding office,clerical, and supervisory employees, foremen, first-aid employees, engineers,the power engineer, chief chemist, research chemists, and chemists; and (2)themachinists, helpers, specialists, and apprentices ; determination of, de-pendent upon elections.Mr. William R. Consedine,for the Board.of New York City, andMr. J. H. Pipkin,ofHouston, Texas, for the Company.Mr. Mike Daughtrii,of Beaumont, Texas, for the Union.Mr. L. G. Fenn,of Dallas, Texas, for the I. A. M.Mr. Louis Cokin,of counsel to the Board.DECISIONDIRECTION OF ELECTIONSANDORDER VACATING DECISION AND DIRECTION OFELECTIONSTATEMENT OF THE CASEOn July 22 and August 9, 1940, respectively, Oil Workers Inter-nationalUnion, Local No. 228, affiliated with the C. I. 0., hereincalled Local 228, filed with the Regional Director for the SixteenthRegion (Fort Worth, Texas) a petition and an amended petitionalleging that a question affecting commerce had arisen concerning therepresentation of employees at the Port Neches Refinery of The TexasCompany, Port Neches, Texas, herein called the Company, and re-questing an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On November 9, 1940, the National LaborRelations Board, herein called the Board, acting pursuant to Section29 N. L. R B , No. 108.623 624DECISIONS OF NATIONAL LABOR RELATIONS BOARD9 (c) of the Actand ArticleIII, Section 3, of National Labor Rela-lionsBoardRules and Regulations-Series 2, as amended, ordered aninvestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On November 12, 1940, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andLocal 228.On November 20, 1940, the Regional Director issued anorder extending date of hearing.Pursuant to notice,a hearing washeld on November 29, 1940, at Beaumont, Texas,beforeWilliam P.Webb, the Trial Examiner duly designated by the Board.The Boardand the Company were represented by counsel,Local 228 by its rep-resentative;all participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses,and to introduce evi-dence bearing on the issues was afforded all parties.During thecourse of the hearing the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that no.prejudicial errors were committed.The rulings are hereby affirmed.On December 16, 1940, the Board issued a Decision and Directionof Election in this proceeding.'On January 3, 1941, International Association of Machinists, hereincalled the I. A. M., notified tha Board that it did,not receive anynotice of this proceeding,that it claimed to represent all machinists,helpers and specialists at the Port Neches Refinery of the Company,and that such employees were included within the unit found bythe Board to be appropriate for the purposes of collective bargainingin its Decision and Direction of Election.On January 8, 1941,the Board, acting pursuant to Article III,Section 8,ofNational Labor Relations Board Rules and Regula-tions-Series 2, as amended,ordered the record in this proceedingreopened for the purpose of taking testimony as to the claims of theI.A. M. and orderedthe directedelection postponed indefinitely.On January 14, 1941,the Regional Director issued a notice offurther hearing, copies of which were duly served upon the Com-pany, Local 228, and the I. A. M.Pursuant to such notice,a furtherhearing was held on January 18, 1941, at Beaumont,Texas,'beforePaul Barker,theTrial Examiner duly designated by the Board.The Company was represented by counsel,Local 228 and the I. A. M.by their representatives;all participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.At the commencement of the hearing, the Trial Examiner granted a.motion to intervene filed by the I. A. M.-11128 N. L R B. 590. THE TEXASCOMPANY, PORTNECHES REFINERY625The Board hereby vacates and supersedes its Decision and Direc-tion of Election issued on December 16, 1940, with the Decision, Direc-tion of Elections and Order-Vacating Decision and Direction ofElection herein.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Texas Company is a Delaware corporation having its prin-cipal offices in New York City and Houston, Texas. It is the prin-cipal subsidiary, wholly owned, of The Texas Corporation, throughwhich it is affiliated with some 50 other corporations, all constitutinga world-wide organization for the production, transportation, refiningand marketing of crude oil and the products thereof, and for inciden-tal businesses.The Port Neches Refinery of the Company, with which, we are hereconcerned, has a daily crude oil capacity in excess of 25,000 barrels.Most of the crude oil is obtained from the States of Texas andLouisiana.Part of it is imported from Venezuela by tanker.Be-sides the crude oil, the principal raw materials utilized are felt,sheet steel, wood staves, slate, paper, and nails.All these materialsare procured from sources outside the State of Texas.The prin-cipal finished products at the Port Neches Refinery are asphalt andasphalt roofing, as well as steel barrels, wood barrels, and drums usedas containers therefor.A major portion of the Port Neches Re-finery's finished products is transported to points outside the Stateof Texas by tanker and freighter and by tankcar and boxcar.Theunused portion of the crude oil at the Port Neches Refinery, afterthe primary distillation of the process is completed, is pumped tothe Port Arthur Refinery of the Company for further processing.In finished form, a substantial percentage of all crude oil distillatespumped to the Port Arthur Refinery eventually reach a destinationoutside the State of Texas.The Port Neches Refinery employsapproximately 500 employees.II.THE ORGANIZATIONS INVOLVEDOil workers International Union, Local No. 228, is a labor organiza--tion affiliated -with the Congress of Industrial Organizations. Itadmits to membership employees at the Port Neches Refinery ofthe Company.InternationalAssociation of Machinists is a labor organizationaffiliatedwith the American Federation of Labor. It admits tomembership employees at the Port Neches Refinery of the Company. 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONOn July 2, 1940, Local 228 wrote to the Company claiming to repre-sent a majority of the employees at the Port Neches Refinery and re-questing exclusive recognition.On July 12, 1940, the Companydenied this request.The record shows that Local 228 and theI.'A. M. each represents a substantial number of employees in theunit which each-alleges is appropriate.2We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITBoth labor organizations and the Company are agreed that apartfrom machinists, helpers, specialists, and apprentices- in the machineshop, the appropriate unit properly includes all employees at thePort Neches Refinery of the Company, 'including certain subfore-men," but excluding office, clerical, supervisory employees, foremen,first-aid employees, engineers, the power engineer, chief chemist,research chemists, and chemists.The sole dispute concerns thestatus of the machinists, helpers, specialists, and apprentices in themachine shop of the Company, Local 228 desiring their inclusion inthe unit, and the I. A. M. their exclusion.The Company took noposition with respect to these employees.At the further hearing held on January 18, 1941, Local 228, whileadhering to its above-mentioned contention with respect to the unit,stated that it had no objection to a separate election for the machineshop employees as urged by the I. A. M., to determine whether or notthey desire to be represented by Local 228 or the I. A. M.2 A Field Examiner's statementshows that292 employeesof the Companyhave signedauthorization cards in theUnion.Thereare approximately405 employeesin the allegedappropriate unit.A statement of the TrialExaminer during the reopened hearing showsthat 17employees in the unit alleged to be appropriateby the I A Mhad signed mem-bership application cards in theI.A.M.Thereare approximately 17 employees In theunit urgedby the I A M.8 These subforemen are F G. Watson,J.B.McMinn, J. A Horton, B L. Rhodes, W. C.Reed, Mark Lee, H. B. Bickers,E. A. Guidry,George Stef len,S.A. Ritchie,V. Broussard,Lee Depwe,IvyWyatt, V. Myers, E. W. Lee, and W. R. Hadley. THE TEXAS COMPANY, PORT NECHES REFINERY627Under the circumstances of this case, we find that (a) all employeesof the Company, including certain subforemen,4 but excluding office,clerical, and supervisory employees, foremen, first-aid employees, engi-neers, the power engineer, chief chemist, research chemists, and chem-ists,may properly constitute an appropriate unit, with or withoutinclusion of the machinists, helpers, specialists, and apprentices inthe machine shop, and that (b) the machinists, helpers, specialists,and apprentices may properly constitute a separate appropriate unitor be merged in a larger industrial unit.We shall accordingly orderthat separate. elections be held : (1) among the employees of the Com-pany, described in (a) above excluding the machinists, helpers, special-ists, and apprentices, to determine whether or not'they desire to berepresented- by Local 228, and (2) among the machinists, helpers,specialists, and apprentices described in (b) above, to determinewhether they desire to be represented by Local 228, by the I.-A. M.,or by neither.On the results of the elections will depend the appro-priate unit or units. If the employees described in (a) and (b) aboveselect in the separate elections the same representative they will to-gether constitute an appropriate unit. If they choose different repre-sentatives they will constitute separate appropriate units.5-VI. THE DETERMINATION OF REYRESENTATIVTSWe find that the question which has arisen. concerning the repre-sentation of employees of the Company can best be resolved by elec-tions by secret ballot.The Company stated, that it desired that noelection be held in this proceeding until such time as the SupremeCourt of the United States ruled on its petition for a writ of certiorarito review a decision of the United States Circuit Court of Appeals forthe Fifth Circuit enforcing a Decision and Order of the Board dises-tablishing an independent union at the Port Neches Refinery of theCompany. On December 16, 1940, the Supreme Court denied the Com-pany's petition."The parties agreed at the hearing that in the eventthe Board directed an election, eligibility of employees to vote shouldbe determined by the Company's pay roll of November 19, 1940, intro-duced in evidence.We find that the employees of the Company eligibleto vote in the elections shall be those in the appropriate unit whosenames appearon the Company's pay roll of November 19, 1940,excluding employees who have since quit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following : -4 Those named in footnote3 supra5 SeeMatter of Capitol Milling CompanyandAmerican Federation of Labor,28 N. L.R. B 1221.°Matter of The Texas CompanyandOil IVorkeis International Union, Local Nos 367and228,17 N. L R B 843, enf'd as mod inThe Texas Company v N L RB., 112 F(2d) 744(C C A 5),cert denied311 U S 712_41 3602-4 2-col 20--41 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSION OF LAWA question affecting commerce has arisen concerning the representa-tion of employees at Port Neches Refinery of The Texas Company,Port Neches, Texas,within the meaning of Section 9 (c) and Section2 (6) and(7) of the National Labor Relations Act.,DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9(c) of the National Labor Rela-tions Act,and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2,as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith The Texas Company, Port Neches, Texas, elections by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction,under the direction andsupervision of the Regional Director for the Sixteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations:'1.Among all employees at the Port Neches Refinery of the Com-pany whose names appear on the Company's pay roll of November 19,1940, including certain subforemen,but excluding office,clerical, andsupervisory employees,foremen, first-aid employees,engineers, thepower engineer,chief chemist,research chemists,chemists,machinists,helpers, specialists,and apprentices in the machine shop, and employ-ees who have since quit or been discharged for cause, to determinewhether or not they desire to be represented by Oil Workers Interna-tional Union,Local No. 228, affiliated with the Congress of IndustrialOrganizations,for the purposes of collective bargaining; and2.Among all machinists,helpers,specialists,and apprentices in themachine shop of the Company whose names appear on the Company'spay roll of November 19, 1940, excluding employees who have sincequit or been discharged for cause,to determine whether they desire tobe represented by Oil Workers International Union, Local No. 228,affiliated with the Congress of Industrial Organizations,or by Inter-national Association of Machinists,affiliated with the American Feder-ation of Labor, for the purposes of collectivebargaining,or by neither.